Citation Nr: 0323177	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-12 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Determination of original rating for left ear hearing 
loss, rated as noncompensably disabling.

3.  Entitlement to an increased rating for macular papular 
rash/eczema, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1979 to 
February 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied service 
connection for right ear hearing loss, granted service 
connection for left ear hearing loss and assigned an initial 
noncompensable disability rating, and denied an increased 
rating (in excess of 10 percent) for service-connected 
macular papular rash/eczema.  The veteran entered notice of 
disagreement with this decision in September 2001; the RO 
issued a statement of the case in March 2002; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in August 2002.

At a Board Videoconference personal hearing in April 2003, 
and in a written statement submitted in April 2003, the 
veteran withdrew other claims of entitlement to service 
connection for a right wrist fracture; determination of 
initial rating assignment for tinnitus; determination of 
initial rating assignment for headaches due to brain trauma; 
an increased rating for occipital skull fracture; and 
entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities.  See 38 C.F.R. 
§ 20.204(b) (2002) (substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision).  
As the veteran withdrew these issues, they are no longer 
before the Board on appeal.  

The issues of determination of original rating for left ear 
hearing loss and entitlement to an increased rating for 
macular papular rash/eczema are addressed below in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for right ear hearing loss has been obtained; the 
RO has notified the appellant of the evidence needed to 
substantiate the service connection for right ear hearing 
loss claim addressed in this decision, obtained all relevant 
evidence designated by the appellant, and provided a VA 
medical examination in order to assist in substantiating the 
claim for VA compensation benefits.

2.  The veteran's right ear hearing impairment does not 
constitute a current right ear hearing loss disability for VA 
compensation purposes. 


CONCLUSION OF LAW

Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
The Board finds that, in this appellant's case, the 
requirements of the VCAA and implementing regulations have 
been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for right ear hearing loss disability.  In a June 
2001 letter, the RO advised the veteran of the evidence 
needed to substantiate his claim for service connection for 
right ear hearing loss disability, specifically including the 
need for medical evidence showing current hearing loss 
disability, and medical evidence of a nexus between the 
claimed current hearing loss disability and military service.  
The RO advised the veteran that VA would request any 
information or evidence the veteran wanted VA to obtain, and 
any medical evidence from his doctors about which he told VA, 
and requested the veteran to provide information regarding 
medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  The RO advised the veteran that the RO was 
scheduling a VA examination.  In the May 2002 statement of 
the case, the RO provided the veteran the regulatory 
provisions of the VCAA.  Thus, the veteran has been advised 
which portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  The veteran was afforded a VA 
audiological examination in June 2001.  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations. 

II.  Service Connection for Right Ear Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he currently has right ear hearing 
loss disability that is etiologically related to acoustic 
trauma in service.  At a Board Videoconference hearing in 
April 2003, the veteran testified in relevant part that he 
was having more difficulty now in the right ear than he had 
experienced previously, although he was able to hear out of 
his right ear.  

After a review of the evidence of record, the Board finds 
that the veteran does not have a current right ear hearing 
loss "disability" within the meaning of 38 C.F.R. § 3.385.  
Service medical records reflect that, following a head injury 
in service in 1979, on audiological testing, the veteran had 
exacerbation of hearing loss from August 1979 to April 1982; 
however, at service separation the veteran had some right ear 
hearing impairment but not hearing loss "disability," as 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz were not 26 decibels or 
greater, nor was any threshold at the designated frequencies 
40 decibels or greater.  Speech recognition testing, if 
performed, was not reported.

Recent private and VA audiological examination reports 
reflect that the veteran's right ear hearing impairment does 
not constitute a hearing loss "disability" as defined by 
the provisions of 38 C.F.R. § 3.385.  A June 2001 private 
report by Richard Hastings, D.O., reflects a diagnosis of 
mild-to-moderate bilateral neurosensory hearing loss at 
higher frequencies.  The May 2001 private audiological 
testing report upon which this diagnosis is based reflects a 
speech recognition score of 100 percent in the right ear.  
The May 2001 private audiological testing report also does 
not show impaired hearing in the right ear that results in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
being 40 decibels or greater; or auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test of less than 94 percent.  38 
C.F.R. § 3.385.
  
The June 2001 examination report reflects the diagnostic 
impression that the veteran had "normal hearing for speech 
bilaterally," and that the audiogram revealed mild-to-
moderate high frequency sensorineural hearing loss 
bilaterally.  Notwithstanding the VA examiner's general 
characterization of bilateral hearing loss, the June 2001 
examination report does not show impaired hearing in the 
right ear that results in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz being 40 decibels or greater; or 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test of less than 94 percent.  38 C.F.R. § 3.385.

Based on this evidence, the Board finds that the veteran's 
right ear hearing impairment does not constitute a current 
right ear hearing loss disability for VA compensation 
purposes.  For these reasons, the Board finds that service 
connection for right ear hearing loss disability is not 
warranted. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385.  The Board has considered the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the issue on appeal; however, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102. 


ORDER

Service connection for right ear hearing loss is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
on the issues of determination of original rating for left 
ear hearing loss and entitlement to an increased rating for 
macular papular rash/eczema for compliance with the notice 
and duty to assist provisions contained in the VCAA.  Because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit reiterated that, absent a waiver of VCAA 
notice and duty to assist provisions, the provisions of 38 
U.S.C.A. § 5103(a) and (b) (West 2002) require VA to afford 
the veteran one year for receipt of any additional 


evidence; if the case is returned to the Board, the Board 
will not be able to adjudicate the claim prior to the 
expiration of the one year time period.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

With regard to the veteran's claim for increased rating (in 
excess of 10 percent) for macular papular rash/eczema, the 
Board notes that the regulations governing the rating of skin 
disorder codes were changed during the course of the 
veteran's appeal.  Amendments to Part 4 of the VA Schedule 
for Rating Disabilities became effective August 30, 2002.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002)
When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
VAOPGCPREC 3-2000, VA's General Counsel advised that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.  
For this reason, upon remand, the RO will have the 
opportunity to consider a rating of the veteran's macular 
papular rash/eczema under the new regulatory criteria. 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  The RO should 
also notify the veteran of what evidence is 
required to substantiate his claims for 
determination of original rating for left ear 
hearing loss and entitlement to an increased rating 
for macular papular rash/eczema, 


what evidence, if any, the veteran is to submit, 
and what evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Any 
notice given, or action taken thereafter by the RO, 
must also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (veteran is 
to be afforded one year from VCAA notice to submit 
additional evidence).    

2.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record, and readjudicate the 
issues of determination of original rating for left 
ear hearing loss and entitlement to an increased 
rating for macular papular rash/eczema.  The RO 
should consider a rating of the veteran's macular 
papular rash/eczema under the new regulatory 
criteria for rating skin disorders effective August 
30, 2002.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and representative 
should be furnished a supplemental statement of the 
case and should be given the opportunity to respond 
thereto.  Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



